Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method performed by a computing device for obtaining a set of image segment identigens for image segments of an image to produce sets of image segment identigens. The closest prior art, Paik et al. (USPN       6,076,088), shows a similar system, in which, obtaining a set of image segment identigens for each of a plurality of image segments of an image to produce a plurality of sets of image segment identigens, wherein a first set of image segment identigens is a set of possible interpretations of a first image segment of the plurality of image segments (Please note, Abstract of the inventions. As indicated an information extraction system that allows users to ask questions about documents in a database, and responds to queries by returning possibly relevant information which is extracted from the documents. The system is domain-independent, and automatically builds its own subject knowledge base. It can be applied to any new corpus of text with quick results, and no requirement for lengthy manual input. For this reason, it is also a dynamic system which can acquire new knowledge and add it to the knowledge base immediately by automatically identifying new names, events, or concepts). However, Paik et al. fail to address: “for identifying a subset of valid image segment identigens of each set of image segment identigens of the plurality of sets of image segment identigens by applying identigen rules to the plurality of sets of image segment identigens to produce a plurality of subsets of valid image segment identigens, wherein each valid image segment identigen of a first subset of valid image segment identigens represents most likely interpretation of the first image segment of the plurality of image segments; and generating an image entigen group utilizing the plurality of subsets of valid image segment identigens, wherein the image entigen group represents a most likely interpretation of the image”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Sunday, August 21, 2022